i




           OFFICE OF THE A’ITORNEY GENERAL     OF TEXAS
                               AUSTIN




    Bonomable George P. Rud8on                    ,/
    County AttarneJ                              ' '.
    Jan6s Cower
    Anson. Texa8
                                           /-----A   \
    Dear sir1                      Opinion lf&,O-34;l2‘1
                                   Rer ApplloaifW~.~ithe
                                         8~%18lll st8tIits--'
                                        AI-%.432, P.
                                         elationsaip
                                        skhociltrustee and
                                        (21 bpbther-in-l8wof'
                                 '., '~\,
                                        $me#ad    wife and (2)
                                  ‘l
                                       ~'nepim of hia vlfe.




                ov, a+ A!and C 80 lulated that If or)e
         of kQem've~'twirtee md the othsr an applicant
         for ei&plojrpont~
                       that the applicant could not be
         smployeb~bythe other,
              "In the muse dlotrlct ve also have the fol-
         lowipg rituatlon~
                "A (trustee)      . . . married 23
                 B L8 8 slat&;          . . . .C
                 D Iraeonof     .:::....c
                 C has been dead for 25 gra.
XionorableGeorge P. Hudson, Page 2


          "Are A and D so related th8t 3 could not
     be employed by the trustees with A 88 a trustee."
            Your tvo questlons may be restated In the Sollovlng
language!
          1. May a sohool trustee employ the husband of hlr
deceased wife's sister?

            2.   Uay a sahool trurtee employ the nephev oi his
vlfe?
          In Oplnlon no. O-2225, copy of ihloh is enclosed
herevlth, we revieved all the available authorities on the
subjeot and aoncluded that under the Texas rule, a person is
related by affinity to the afflnltles of the sr~ouse. AP?WW
this rule to your first question, It is a parent that if his
wife (B) vere still liv    ,the trustoe (A5 would be related to
the proposed employee, -7
                        (C , within the degree of afllnlty Pro-
hibited by Article 432 of the Penal Code OS Texas. Under the
authorities cited In our Opinion Ho. 3-1257, copy of which Is
enolorred,the relationship by afflnlt between (A) and (C) vould
oontlnue upon the death of the vife, vB), only if issue of this
marriage survive. You do not state whether isaue of (A) and
    are living 80 that we must ansver your first question in
!Z alternatlv;. The employmont of C is Prohibited IS there
are lsaue living of the marrl8$e of IA 1 and (B), but It is not
prohibited if there am no ouch lsaue.
          Turning, non to your aeoond question, (D) 1s related
to (B) In the second degree of aoneangutit    and to (A) in the
seaond degree of affinity. The death of (C7’ dld'not affect the
relationship because the blood relationship between (B) and (D)
oanuot be affected by the death of lntensedlate kin. Consequent-
ly, (D) Is related to (A) within 8 degree of relatlonshlp for-
bldden by Article 432, Penal Code of Texas, 1925.
                                                Yours very truly
                                           ATTORREYC#WERAL     OF!EEXAS

                                           B, cp/&l-&        ygq     P&
                                                        Walter R. Koch
                                                             Assistant


EICLOSURES